DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 11, and 15 have been amended, and Claim 8 has been cancelled as per the amendment filed on 7/08/2022.
Currently Claims 1-7, and 9-20 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 7/28/2022.

The application has been amended as follows: 

1.	(Currently amended) An electronic device, comprising: a screen provided with a first polarizer, a second polarizer arranged below the screen, and an optical fingerprint identification module arranged below the second polarizer, 
wherein a polarization direction of the first polarizer is the same with the polarization direction of the second polarizer;
wherein the first polarizer and the second polarizer are configured to filter a first optical noise the first optical noise to the optical fingerprint identification module; 
wherein the second polarizer is configured to filter a second optical noise and reflected by a glass cover on an outer side of the screen, and directing the second optical noise away from the optical fingerprint identification module;
wherein the optical fingerprint identification module comprises a collimating lens, a third polarizer, an infrared IR film, and an optical fingerprint sensor, the third polarizer being arranged between the infrared IR film and the optical fingerprint sensor, the infrared IR film being arranged on surface of the optical fingerprint sensor, and a polarization direction of the third polarizer being the same with the polarization direction of the second polarizer.

2.	(Original) The electronic device of claim 1, wherein the second polarizer and the screen are integrated or stacked.

3.	(Previously presented) The electronic device of claim 1, wherein the second polarizer being arranged above the collimating lens.

4.	(Original) The electronic device of claim 3, wherein the second polarizer and the optical fingerprint identification module are integrated or stacked.

5.	(Original) The electronic device of claim 4, wherein the second polarizer and the collimating lens are integrated or stacked.

6.	(Original) The electronic device of claim 1, wherein the optical fingerprint identification module is located in a preset region at a lower portion of the electronic device.

7.	(Original) The electronic device of claim 6, wherein at least one of the first optical noise or the second optical noise is a light emitted by the preset region.

8.	(Canceled)

9.	(Currently Amended) The electronic device of claim [[8]] 1, wherein the infrared IR film and the third polarizer are integrated or stacked.

10.	(Original) The electronic device of claim 1, wherein the screen comprises a liquid crystal display LCD screen or an organic light-emitting diode OLED display screen.

11.	(Currently amended) A method for processing a fingerprint image, applied to an electronic device, the electronic device comprising a screen provided with a first polarizer, a second polarizer arranged below the screen, and an optical fingerprint identification module arranged below the second polarizer, a polarization direction of the first polarizer being the same with the polarization direction of the second polarizer; the method comprises:
turning on the screen to emit light and activating the optical fingerprint identification module in response to a fingerprint collection instruction, wherein a first optical noisethe first optical noise to the optical fingerprint identification module is filtered by the first polarizer and the second polarizer, and a second optical noise and reflected by a glass cover on an outer side of the screen that is filtered by the second polarizer, and directing the second optical noise away from the optical fingerprint identification module; and
collecting a reflected light of the screen light reflected by a user fingerprint through the optical fingerprint identification module and obtaining a fingerprint image after processing the reflected light,
wherein the optical fingerprint identification module comprises a collimating lens, a third polarizer, an infrared IR film, and an optical fingerprint sensor, the third polarizer being arranged between the infrared IR film and the optical fingerprint sensor, the infrared IR film being arranged on surface of the optical fingerprint sensor, and a polarization direction of the third polarizer being the same with the polarization direction of the second polarizer.

12.	(Original) The method of claim 11, wherein turning on the screen to emit light comprises:
turning on a preset region of the screen to emit light, the preset region being a fingerprint collection region.

13.	(Original) The method of claim 11, further comprising:
comparing the fingerprint image with a preset fingerprint template; and
performing an unlocking operation based on the fingerprint image successfully matching the preset fingerprint template.

14.	(Original) The method of claim 13, wherein the comparing the fingerprint image with the preset fingerprint template comprises:
performing image segmentation on the fingerprint image to obtain a target fingerprint region image;
performing circular image interception on the target fingerprint region image based on M circles having different circular centers to obtain M circular fingerprint region images, where M is an integer greater than 3;
selecting a target circular fingerprint region image from the M circular fingerprint region images, wherein the number of feature points included in the target circular fingerprint region image is greater than the number of feature points included in each of remaining circular fingerprint region images of the M circular fingerprint region images;
dividing the target circular fingerprint region image to obtain a circle and N circular rings, radius of the circle and ring widths of the N circular rings being the same;
starting from a circle with a minimum radius, comparing the feature points contained in the circle and each circular ring with the feature points contained in the preset fingerprint template, and summing up matching values corresponding to compared circle and circular rings to obtain a summed-up matching value; and
stopping comparing the feature points based on the summed-up matching value being greater than a target fingerprint recognition threshold and outputting a prompt message indicating that fingerprint recognition is successful.

15.	(Currently amended) An electronic device, comprising: a processor, a memory, a screen provided with a first polarizer, a second polarizer arranged below the screen, and an optical fingerprint identification model arranged below the second polarizer, a polarization direction of the first polarizer being the same with the polarization direction of the second polarizer, wherein the memory is configured to store one or more programs executable by the processor, and the one or more programs comprise instructions for executing a method for processing a fingerprint image, the method comprising:
turning on a screen to emit light and activating the optical fingerprint identification module in response to a fingerprint collection instruction, wherein a first optical noise the first optical noise to the optical fingerprint identification module is filtered by the first polarizer and the second polarizer, and a second optical noise and reflected by a glass cover on an outer side of the screen is filtered by the second polarizer, and directing the second optical noise away from the optical fingerprint identification module; and
collecting a reflected light of the screen light reflected by a user fingerprint through the optical fingerprint identification module and obtaining a fingerprint image after processing the reflected light,
wherein the optical fingerprint identification module comprises a collimating lens, a third polarizer, an infrared IR film, and an optical fingerprint sensor, the third polarizer being arranged between the infrared IR film and the optical fingerprint sensor, the infrared IR film being arranged on surface of the optical fingerprint sensor, and a polarization direction of the third polarizer being the same with the polarization direction of the second polarizer.

16.	(Original) The electronic device of claim 15, wherein turning on the screen to emit light comprises:
turning on a preset region of the screen to emit light, the preset region being a fingerprint collection region.

17.	(Original) The electronic device of claim 15, wherein the method further comprises:
comparing the fingerprint image with a preset fingerprint template; and
performing an unlocking operation based on the fingerprint image successfully matching the preset fingerprint template.

18.	(Original) The electronic device of claim 17, wherein the comparing the fingerprint image with the preset fingerprint template comprises:
performing image segmentation on the fingerprint image to obtain a target fingerprint region image;
performing circular image interception on the target fingerprint region image based on M circles having different circular centers to obtain M circular fingerprint region images, where M is an integer greater than 3;
selecting a target circular fingerprint region image from the M circular fingerprint region images, wherein the number of feature points included in the target circular fingerprint region image is greater than the number of feature points included in each of remaining circular fingerprint region images of the M circular fingerprint region images;
dividing the target circular fingerprint region image to obtain a circle and N circular rings, radius of the circle and ring widths of the N circular rings being the same;
starting from a circle with a minimum radius, comparing the feature points contained in the circle and each circular ring with the feature points contained in the preset fingerprint template, and summing up matching values corresponding to compared circle and circular rings to obtain a summed-up matching value; and
stopping comparing the feature points based on the summed-up matching value being greater than a target fingerprint recognition threshold and outputting a prompt message indicating that fingerprint recognition is successful.

19.	(Original) The electronic device of claim 15, wherein the second polarizer and the screen are integrated or stacked.

20.	(Original) The electronic device of claim 16, wherein at least one of the first optical noise or the second optical noise is light emitted by the preset region.


	End of Amendment.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 11, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699